Citation Nr: 0400179	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-02 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for renal artery 
fibromuscular dysplasia.

2.  Entitlement to an increase in a 10 percent rating for 
costochondritis.


REPRESENTATION

Appellant represented by:	Michael D. Rasnake, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friends




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 RO decision that denied service 
connection for renal artery fibromuscular dysplasia 
(including secondary to service-connected costochondritis), 
and denied an increase in a 10 percent rating for 
costochondritis.


FINDINGS OF FACT

1.  Renal artery fibromuscular dysplasia was first manifest 
several years after service, was not caused or worsened by 
any incident of service, and was not caused or worsened by 
service-connected costochondritis.   

2.  Service-connected costochondritis produces impairment 
which does not exceed that found in the analogous condition 
of respiratory muscle injury of moderate degree.  


CONCLUSIONS OF LAW

1.  Renal artery fibromuscular dysplasia was not incurred or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2. The criteria for a rating in excess of 10 percent for 
costochondritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.73, Diagnostic Code 5321 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1986 to June 1991.  A review of his service medical 
records revealed complaints of and treatment for chest wall 
pain beginning in June 1990, which was eventually diagnosed 
as costochondritis.  The treatment reports indicated that he 
was given Motrin for pain and advised to limit strenuous 
activity.  He was subsequently assigned to limited duty 
status.  An April 1991 treatment report noted that the 
veteran had gained twenty pounds while on limited duty.  
Physical examination revealed no chest wall tenderness.  He 
reported he had used Motrin and had no pain.  The assessment 
was good recovery, and he was returned to full duty.  

In August 1991, the veteran filed a claim seeking service 
connection for costochondritis.  

In December 1991, the veteran underwent a VA examination.  
Physical examination of the heart revealed adequate heart 
tones with no mumurs audible.  Blood pressure readings were 
120/84 sitting, 122/86 recumbent, and 118/82 standing.  He 
reported taking Motrin for his costochondritis.  The report 
concluded with diagnoses of costochondritis.  It also noted 
findings of borderline hyperbilirubinemia on his laboratory 
work.  A follow-up treatment report, dated in December 1991, 
indicated that this was a probable conjugation defect with 
isolated increased in bilirubin.  No other abnormalities were 
seen, and liver enzymes were normal.  

In February 1992, the RO issued a rating decision granting 
service connection and a 10 percent rating for 
costochondritis.

In October 1993, a VA physical examination was conducted.  
The veteran complained of chest pain aggravated by excessive 
lifting, stretching, reaching and coughing.  He said this 
condition was partially relieved by topical heat and lying on 
his back.  Physical examination of the chest revealed normal 
excursions and no retractions.  Auscultation of the chest 
revealed a normal sinus rhythm without cardiac murmurs or 
thrills.  Palpation of the costosternal areas revealed 
bilateral tenderness to palpitations.  The abdomen was soft 
and non-tender.  There was no tissue loss, muscles penetrated 
or scar formations.  No adhesions or damage to tendons.  
There was bilateral sternoclavicular joint tenderness, some 
bilateral first and second costosternal joint tenderness with 
tenesmus and tenderness over the cartilaginous joints.  
Strength was normal.  Areas are painful and tender to 
moderate palpatory pressure.  There was no muscle hernias.  
Computerized tomography (CT) scans of the sternum and 
costicartilages and ribs were negative.  The report concluded 
with a diagnosis of constochondritis.  The VA examiner noted 
that this condition was painful, but disabling only as the 
degree of pain occurs.

Medical treatment records dated in 1995, from Vanderbilt 
University Medical Center, indicate that he was evaluated for 
giving a possible kidney donation.  A bilateral ultrasound 
was performed in August 1995.  The report noted that there 
was no evidence of hydronephrosis and no abnormal findings in 
the kidneys.  An abdominal aortogram was performed in October 
1995, and there was an impression of mild fibromuscular 
dysplasia of the left main renal artery and normal appearing 
right renal artery.  

Medical treatment records dated in and after 1995 were 
received from D. Campbell, M.D.  A report in January 1997 
noted that the veteran underwent a left inguinal 
herniorrhaphy.  The report noted that he would be allowed to 
return to his regular activities after two weeks.  A 
treatment report in February 1997 noted that the veteran had 
pulled a muscle in his back again.  The assessment was lumbar 
strain.  A letter in April 1998 noted that the veteran had 
undergone a renogram which was found to be within normal 
limits.  It also noted that he had normal 24 hour urine 
catecholamines and that his repeat potassium was quite 
normal.  The report indicated that he was considered to have 
essential hypertension.  

Private medical records note that in March 2000 the veteran 
saw Kevin S. Toppenberg, M.D., of Greenville Family Practice 
Associates.  This was an initial visit to establish care.  A 
medical history was taken and a physical examination was 
provided.  The veteran gave a history of renal disease of 
himself and family members.  He said he had lost two children 
before age two as the result of congenital renal disease.  He 
related that in 1995 he had an arteriogram, which was done 
because he was going to donate a kidney to one of his 
children, and he was told that he had fibromuscular dysplasia 
of the left kidney, that in about ten years this could affect 
the right kidney, and that he could develop hypertension.  At 
the 2000 examination, the veteran also gave a history of 
costochondritis, which he said usually did not bother him in 
his sedentary job, although he experienced flare-ups of the 
condition.  With regard to costochondritis, current 
examination noted chest wall tenderness on palpation.  The 
file contains later medical records from this doctor showing 
treatment for various ailments.

In March 2001, the veteran filed a claim seeking an increased 
rating for his service-connected costochondritis.  

In July 2001, the RO sent correspondence to the veteran 
informing him of the evidence needed to support his claim, as 
well as his rights and responsibilities, and that of the VA, 
in obtaining this evidence.  The letter requested that the 
veteran identify all treatment providers and complete an 
authorization form for each.  It further indicated that the 
VA would attempt to obtain the records identified by him.

In July 2001, the veteran filed a claim seeking service 
connection for muscular dysplasia of the renal arteries, 
secondary to his service-connected costochondritis.  He said 
he took Motrin on a daily basis to treat his costochondritis, 
and he asserted this resulted in his kidney problems.  He 
indicated that he received treatment for this condition from 
Dr. Toppenberg at the Greenville Family Practice Associates, 
and Vanderbilt University Medical Center.  He reported that 
he learned of his kidney problem when seeking to donate a 
kidney to his son in 1995.

In July 2001, the RO sent letters requesting the veteran's 
medical treatment records from K. Toppenberg, M.D. of 
Greenville Family Practice Associates and Vanderbilt 
University Medical Center.  That same month, the RO sent 
correspondence to the veteran informing him of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000.

In November 2001, a VA examination was conducted.  The 
veteran complained of discomfort in the anterior chest wall 
which increased with activity.  He reported that he worked at 
a sedentary job, and that he altered his activities due to 
chest pain.  He noted that he took Motrin for the pain.  On 
physical examination, the external chest wall appeared 
normal.  On palpation of the cartilages on either side of the 
sternum, there was exquisite tenderness.  There was no 
underlying heat or redness.  The diagnosis was 
costochondritis.  

In January 2002, the veteran submitted a statement indicating 
that he was treating his costochondritis with ibuprofen and 
that this was causing deterioration of his kidney condition.  
He indicated that his urologist had recommended that he 
discontinue taking ibuprofen due to damage to his kidney 
function, and that he was forced to live in pain or suffer 
the consequences of taking damaging medicine.  As for his 
costochondritis, he described chest pain and related 
limitation of activities.  

An August 2002 report from Dr. Toppenberg noted that the 
veteran has significant costochondritis pain that limited him 
in his employment.  He indicated that the veteran had worked 
in carpentry and his condition had reduced him to performing 
only paperwork.  The report noted that the only medications 
found to be helpful at reducing his pain has been reasonably 
high dosed ibuprofen on a regular basis.  Dr. Toppenberg 
noted that he was writing in support of maintaining the 
veteran's current disability level, although he said that the 
condition may be progressive and at some point the rating may 
need to be increased.  

In February 2003, a personal hearing was conducted at the RO.  
The veteran asserted that his costochondritis had increased 
in severity.  He said he was unable to lift over 10 pounds or 
lift his arms over his head without discomfort.  He reported 
discomfort from deep breathing, coughing, or sneezing.  He 
indicated that he took Motrin as needed for this condition.  
He said that he had been told by physicians that his Motrin 
would compromise and make his kidney function worse.  The 
veteran's spouse testified that his condition had 
deteriorated.  She said that he was limited in what he could 
lift and in many other activities as well.  A friend of the 
veteran testified at the hearing that he had known the 
veteran since service, and he noticed that the veteran 
limited his physical activity.  He indicated that the veteran 
bought a trailer that tilts so that he did not have to lift 
his four-wheeler.  Another friend also testified at the 
hearing, and said he had known the veteran since service.  He 
related  that the veteran used cough drops frequently due to 
excessive coughing and avoided moving anything of significant 
weight.  He noted that they made accommodations for the 
veteran when hunting or driving their four wheelers.  

In March 2003, at the veteran's request, the RO sent letters 
requesting his medical treatment records from D. Campbell, 
M.D. and T. Humann, M.D.  

In March 2003, a VA genitourinary examination was conducted.  
The VA examiner noted that the veteran's claims folder had 
been reviewed.  History included a diagnosis of mild 
fibromuscular dysplasia of the left main renal artery in 
1995.  The veteran reported taking heavy doses of ibuprofen.  
It was noted the veteran believed his kidney problem was made 
worse by the ibuprofen he took for his costochondritis.  The 
VA examiner indicated that the veteran underwent a urinalysis 
in March 2003, which revealed his urinary protein to be 
negative, his BUN to be 16, and serum creatinine to be 1.1.  
The examiner noted that these were all well within the normal 
range.  His serum sodium and potassium were also within the 
normal range.  The VA examiner said that the veteran did not 
have renal failure at the present time and that ibuprofen had 
not appreciably damaged his kidneys as yet.  The VA examiner 
went on to state that the veteran "does have a mild 
fibromuscular dysplasia of the left main renal artery, and 
according to Harrison's Internal Medicine text, this 
condition does not have a known cause, so it cannot be 
concluded that the renal artery problem was caused by his 
ibuprofen intake."  The report concluded with a diagnosis of 
mild fibromuscular dysplasia of the left main renal artery.  

In May 2003, medical treatment records dating in 2002 and 
2003 were received from T. Humann, chiropractor.  These show 
treatment for low back pain.  A September 2002 treatment 
report noted that the veteran has been doing a lot of 
stretching of his muscles which seemed to have helped a lot.

In July 2003, a VA examination for muscles was conducted.  
The report noted the his complaints of chest pain on a level 
of 2, with flare-ups in pain rising to level 10.  He reported 
that flare-ups are caused by any activity involving the use 
of his anterior chest muscles or being touched or hit in the 
anterior chest wall.  He said that he was unable to lift more 
than 10 pounds without considerable discomfort, and coughing 
or sneezing also caused severe pain.  He reported partial 
relief of the pain by taking Motrin and/or being still or 
sitting and leaning forward.  He indicated that he was unable 
to do any exercise except swim, and that only with his legs.  

II.  Analysis

The veteran is seeking an increase in a 10 percent rating for 
his service-connected costochondritis.  He is also claiming 
service connection for renal artery fibromuscular dysplasia, 
including as secondary to his service-connected 
costochondritis.  The file shows that through correspondence, 
the rating decision, the statement of the case, and 
supplemental statements of the case, the veteran has been 
notified with regard to the evidence necessary to 
substantiate his claims, and of his and the VA's respective 
duties to obtain evidence.  Pertinent identified medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

A.  Service Connection for Renal Artery Fibromuscular 
Dysplasia.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of an established service-connected disability.  
38 C.F.R. § 3.310(a).

Renal artery fibromuscular dysplasia was not noted during the 
veteran's 1986-1991 active duty or for several years later.  
This condition was first medically documented in 1995, at 
which time the veteran apparently was seeking to donate a 
kidney to a family member.  There is a history of a 
congenital kidney disorder in the veteran's family.  The file 
suggests that the renal artery fibromuscular dysplasia may 
represent a congenital or developmental defect, in which case 
service connection would be precluded by 38 C.F.R. 
§ 3.303(c).  Even if such is not the case, the medical 
evidence does not suggest that renal artery fibromuscular 
dysplasia began during or was worsened by service.  There is 
no basis for direct service connection for the condition.

The veteran also argues that secondary service connection 
should be given for renal artery fibromuscular dysplasia.  He 
maintains that this renal problem has been aggravated by 
medication taken for his service-connected costochondritis.  
Costochondritis means inflammation of rib cartilage.  At the 
2003 VA examination, the doctor, who reviewed the history, 
essentially opined that there was no substantiated 
relationship between the two conditions.  There is no 
contrary competent medical evidence of record.  As a layman, 
the veteran has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The competent medical evidence does 
not indicate that the service-connected costochondritis 
caused or permanently worsened current renal artery 
fibromuscular dysplasia.  Thus there is no basis for 
secondary service connection for renal artery fibromuscular 
dysplasia.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

As the preponderance of the evidence is against the claim for 
service connection for fibromuscular dysplasia, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

B.  Increase in 10 Percent Rating for Costochondritis

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

As noted, costochondritis means inflammation of rib 
cartilage.  There is no specific diagnostic code for this 
condition, so it must be rated under the diagnostic code for 
an analogous condition.  38 C.F.R. § 4.20.

An analogous rating code for costochondritis is the code 
pertaining to injury to Muscle Group XXI, the thoracic muscle 
group involving muscles of respiration.  Injury to this 
muscle group is rated 10 percent when moderate, and it is 
rated 20 percent when severe or moderately severe.  38 C.F.R. 
§ 4.73, Code 5321.

The recent medical evidence shows that the veteran's 
costochondritis is manifested by some tenderness to palpation 
of the anterior chest wall.  Despite a number of subjective 
complaints by the veteran, there are no other significant 
objective findings such as limitation of motion, muscle 
wasting, etc., which have been medically attributed to 
costochondritis.  Costochondritis is being rating by analogy 
to injury to the muscles of respiration, and by analogy there 
is no more than moderate impairment as set forth in the 
guidelines of 38 C.F.R. § 4.56 for muscle injuries.  
Costochondritis currently produces no more than moderate (10 
percent) impairment under analogous Code 5321. 

Since the preponderance of the evidence is against the claim 
for an increase in a 10 percent rating for costochondritis, 
the benefit of the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 





ORDER

Service connection for renal artery fibromuscular dysplasia 
is denied

An increased rating for costochondritis is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



